PER CURIAM.
On August 23, 1955, a division of this court composed of Judges Rives and Cameron, Circuit Judges, and Dawkins, District Judge, Judge Cameron dissenting, affirmed the order of the district court entered March 30, 1955,1 reinstating the preliminary injunction theretofore issued on Sept. 11, 1953.
Upon appellant’s petition for rehearing, however, the court, on October 26th, Judge Rives dissenting, entered an order 2 5 Cir., 226 F.2d 714, granting a rehearing and setting aside the August 23rd order, 5 Cir., 225 F.2d 434.
*896On November 8, 1955, the full court ordered that “The cause be, and it is hereby, submitted to the court en banc, on the record and briefs now on file and such additional briefs as may be filed, without oral argument”.
Thereafter, the parties having filed supplemental briefs and the court, having become fully advised in the premises, has concluded: that, for the reasons stated in the majority and concurring opinions of the court dated August 23, 1955,3 the court correctly decided that the order appealed from should be affirmed, and that for the same reasons the majority, in its opinion and order of October 26, 1955, setting aside the order of affirmance, erred.
The order of October 26, 1955 is, therefore, vacated and set aside, and the order, of August 23, 1955, is hereby and herewith reinstated and'made the judgment of this court, and the cause is remanded to the district court for further and not inconsistent proceedings including its disposition on the merits.

. “This cause came on at a former day to be beard on the motion of the plaintiff to reinstate the preliminary injunction issued herein on Sept. 11, 1953, and was argued by counsel for the respective parties and submitted, when the Court took time to consider;
“Now, on due consideration thereof;
“It is ordered by the Court that the motion of the plaintiff to reinstate the preliminary injunction issued herein on Sept. 11, 1953 be, and the same is hereby, granted.”


. “It is ordered by the Court that the petition for rehearing filed by appellants in this cause on September 21, 1955, be, and the same is hereby granted;
“It is further ordered that the judgment of this court, entered on August 23, 1955, whereby the judgment of the United States District Court for the Eastern District of Louisiana was affirmed, be and the same is hereby, set aside.”
“Per Curiam”.
“Rives, Circuit Judge, Dissenting.” “Cameron, Circuit Judge, Specially concurring.”
Dated Oct. 26, 1955.


. Bd. of Supervisors of Louisiana State University and Agricultural and Mechanical College, et al. v. Alexander P. Tu-reaud, Jr., a Minor by Alexander P. Tureaud, Sr., Ms father and next friend, 225 F.2d 434-435 and 446-447.